DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 10/1/2019 were accepted.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to an abstract idea without significantly more. The claims recite the abstract idea of receiving an audio request, and interpreting the audio request to match a command to perform at a device.
The limitations that describe the matching of an audio request to a command is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Aside from transmitting the recorded audio to a server 
This judicial exception is not integrated into a practical application because the additional elements of transmitting audio and receiving text can be performed on a generic computer with network access to a server. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the transmissions of data are not considered significantly more than just applying the steps of receiving audio data and matching that audio data to commands.
In addition to the abstract idea, the claim has a patient care device, a communication network, a speech recognition service, and a computer processor, but they represent only well-understood, routine, conventional activity that can be performed on generic computers. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anumalasetty et al (US10229755B1; filed 6/1/2018).



With regards to claim 2, Anumalasetty discloses a computer-implemented method for providing audio guidance to a user from a patient care device, comprising: receiving a command from the user at the patient care device (Anumalasetty, column 1, lines 38-40: “a computing system is configured to process at least one voice input of a user), wherein the command is unprompted by the patient care device (Column 20, lines 42-49: “In some embodiments, a user can activate one or more sensors via a smart speaker. For example, the user can say “smart speaker . . . monitor my conversations for the next 24 hours.” The system may then responsively perform blocks 702 and 704 respectively and the microphone on the smart speaker may monitor every word the user speaks.”); identifying, using a computer processor, an audio configuration parameter relating to audio guidance, using the patient care device; determining, based on the audio configuration parameter and using the computer processor, that audio guidance is allowed, and in response providing audio guidance to the user from the patient care device (column 1, lines 60-65: “The one or more output devices may be activated in response to the .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Anumalasetty et al (US10229755B1; filed 6/1/2018) in view of Jochumson (US9653082B1; filed 8/17/2015).

With regards to claim 1, Anumalasetty discloses a computer-implemented method for voice control of a patient care device, comprising: receiving an audio request from a user at the patient care device (Anumalasetty, column 1, lines 38-40: “a computing system is configured to process at least one voice input of a user and output an audio result.”); recording the audio request using the patient care device… and matching the textual representation, using the computer processor, to a first command in a vocabulary of available commands, and in response performing the first command at the patient care device (Column 20, lines 24-30: “Per block 706, in some embodiments, voice input data is received from a personal assistant computing system (e.g., a smart speaker). The voice input data may correspond to an inquiry regarding a status update of a user's one or more current health states”; Column 1 lines 40-45: “The computing system may further include at least one processor configured to at least interpret the voice input and generate the audio result.”).
However, Anumalasetty does not disclose transmitting, using a computer processor, the audio request over a communication network from the patient care device to a speech recognition service, and in response receiving, from the speech recognition service, a textual representation of the audio request.
Jochumson teaches transmitting, using a computer processor, the audio request over a communication network from the patient care device to a speech recognition service, and in response receiving, from the speech recognition service, a textual representation of the audio request.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anumalasetty and Jochumson such that the speech recognition processing is performed remotely on a server that supports the speech recognition functions. Doing so would enable the invention to provide a response to user speech in real-time, and without requiring a local installation of a speech recognition program (Jochumson, column 1, lines 62-67 and column 2, lines 1-6: “a system and method supporting speech recognition where clients are exposed to minimal, uncomplicated installations. It is also desirable to have a system and method for speech recognition over the Internet, so that anyone with a computing device, or client, and access to an Internet connection, may have access to speech recognition activities and processing. It is further 

With regards to claim 3, Anumalasetty discloses a computer-implemented method for voice control of a patient care device, comprising: receiving an audio request from a user at the patient care device (Anumalasetty, column 1, lines 38-40: “a computing system is configured to process at least one voice input of a user); identifying, using a computer processor, an audio configuration parameter, using the patient care device; determining, based on the audio configuration parameter and using the computer processor, that audio is allowed (Anumalasetty, column 1, lines 60-65: “The one or more output devices may be activated in response to the one or more respective user health states being detected. The activation of the one or more output devices may help to remedy or cope with the one or more respective user health states that the user is experiencing.” Column 1, lines 40-45: “The computing system may further include at least one processor configured to at least interpret the voice input and generate the audio result… The audio result may include a description of whether one or more behavioral health states associated with the user have been detected.”), and in response: recording the audio request using the patient care device…; and matching the textual representation, using the computer processor, to a first command in a vocabulary of available commands, and in response performing the first command at the patient care device (Column 20, lines 24-30: “Per block 706, in some embodiments, voice input data is received from a personal assistant computing system (e.g., a smart speaker). The voice input data may correspond to an inquiry regarding a status update of a user's one or more current health states”; Column 1 lines 40-45: “The computing system may further include at least one processor configured to at least interpret the voice input and generate the audio result.”).
transmitting, using a computer processor, the audio request over a communication network from the patient care device to a speech recognition service, and in response receiving, from the speech recognition service, a textual representation of the audio request.
Jochumson teaches transmitting, using a computer processor, the audio request over a communication network from the patient care device to a speech recognition service, and in response receiving, from the speech recognition service, a textual representation of the audio request.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Anumalasetty and Jochumson such that the speech recognition processing is performed remotely on a server that supports the speech recognition functions. Doing so would enable the invention to provide a response to user speech in real-time, and without requiring a local installation of a speech recognition program (Jochumson, column 1, lines 62-67 and column 2, lines 1-6: “a system and method supporting speech recognition where clients are exposed to minimal, uncomplicated installations. It is also desirable to have a system and method for speech recognition over the Internet, so that anyone with a computing device, or client, and access to an Internet connection, may have access to speech recognition activities and processing. It is further advantageous to have a system and method for speech recognition that performs in real-time, or approximate real-time, in order that feedback is reported to users without detectable delays”).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robbins et al (US 20140006943 A1): Teaches a medical terminal which accepts audio input.
Weng (US 9424845 B2): Teaches a telemedical device that identifies spoken language from a user.
Mozer (US 20090043580 A1): Teaches listening and identifying unprompted audio inputs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.